ORDER
PER CURIAM.
Carmel Barnes (Defendant) appeals from his conviction, after a jury trial, for one count of forcible rape, Section 558.016, RSMo 1994. The trial court sentenced him as a prior offender to life imprisonment. Defendant alleges the trial court erred when it denied his motion for judgment of acquittal and plainly erred when it allowed hearsay evidence. In addition, Defendant raises three pro se points on appeal, alleging plain error when the trial court allowed (1) a 911 tape to be heard by the jury and admitted into evidence; (2) allowing photographs, victim’s clothing, a sheet, and a chair into evidence; and (3) allowing perjured testimony from the victim. We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating the principles of law would have no prec-edential value. The judgment is affirmed in accordance with Rule 30.25(b).